Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s 6 to 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe et al (2011-0240241).
The Kawazoe et al reference teaches a method and single crystal of a doped silicon ingot, note entire reference. A silicon single crystal ingot is produced using a silicon single crystal pulling-up apparatus. A silicon single crystal 12 is grown by immersing a seed crystal 13 in a silicon melt 11 and pulling up the seed crystal 13. The shape of the silicon ingot produced according to an embodiment is briefly explained with reference to Fig. 3. The silicon ingot includes a neck portion 14, a shoulder portion 15, a straight body portion 16 and a tail portion 17, in order from the seed crystal 13. The straight body portion 16 is also referred to as a body portion. A portion (boundary) between the shoulder portion 15 and the straight body portion 16 is referred to as a body top portion 16a, and a portion (boundary) between the straight body portion 16 and the tail portion 17 is referred to as a body bottom portion 16b. Accordingly, .
Claim 2 to 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe et al (2011-0240241) in view of KR 2008-0084941.
The Kawazoe et al reference teaches a method and single crystal of a doped silicon ingot, note entire reference. A silicon single crystal ingot is produced using a silicon single crystal pulling-up apparatus. A silicon single crystal 12 is grown by immersing a seed crystal 13 in a silicon melt 11 and pulling up the seed crystal 13. The shape of the silicon ingot produced according to an embodiment is briefly explained with reference to Fig. 3. The silicon ingot includes a neck portion 14, a shoulder portion 15, a straight body portion 16 and a tail portion 17, in order from the seed crystal 13. The straight body portion 16 is also referred to as a body portion. A portion (boundary) between the shoulder portion 15 and the straight body portion 16 is referred to as a body top portion 16a, and a portion (boundary) between the straight body portion 16 and the tail portion 17 is referred to as a body bottom portion 16b. Accordingly, the body top portion 16a means a position at 0 mm from the top of the straight body portion 16 in a 
With regards to claim 2, the combined references teaches the range of resistivity between .5 and .6 mohmm.
With regards to claim 3, the Kawazoe et al reference teaches cutting the ingot to obtain a silicon wafer, note para 0031.
With regards to claim 4, the Kawazoe et al reference teaches growing an epitaxial layer on the wafer cut from the silicon ingot, note para 0032.  The wafer of the combined references would have the claimed properties.
			Response to Applicants’ Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.

Applicants’ argument concerning claims 2 to 4 and 6 to 8 reference is noted.  However, the Kawazoe et al reference does teach in paragraph that the resistivity can be lower than .8 mohmm. Further, the crucible diameter needs to be larger than that of the grown ingot in the seed pulling process.  Thus, the art teaches that there is a range of crucible sizes. The claims are drawn to a product and it has not been shown that the instant range of crucible sizes or ratio to ingot diameter creates an unexpected result, since, the Kawazoe et al reference teaches resistivity in the claimed range.  The combination of references teach the claimed ranges of resisitivities.  There is no evidence of record to show that the process as claimed manufactures an unexpectedly different product then that of the closest prior art.  The Kr 2008-0084941 reference further does in fact teach the claimed ranges of the resistivity of a doped silicon made by the czochralski process and is merely relied on to show this.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714